Citation Nr: 1820420	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-06 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Evaluation of bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active duty service from August 1986 to September 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2015, the Board remanded the case for further development.


FINDINGS OF FACT

The Veteran's service-connected bilateral hearing loss disability was manifested, at worst, by an average puretone threshold in the right ear of 35 decibels and 39 decibels in the left ear with speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for the service-connected hearing loss disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

The Veteran's bilateral hearing loss disability is currently rated as noncompensable.  Evaluations of defective hearing range from noncompensable to 100 percent for service-connected bilateral hearing loss.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

In cases of exceptional hearing loss, i.e. when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will then be evaluated separately.  

The Veteran was afforded a VA audiological examination in July 2011.  The air conduction audiometric findings were as follows:



HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
30
25
20
35
27.5
94
LEFT
30
30
25
30
27.5
94

Applying the puretone threshold average and speech discrimination results of the audiological examination to Table VI, yielded a value of level I for both ears.  Applying those values to Table VII, the designations yield a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Veteran was afforded another VA audiological examination in October 2015.  The audiometric findings were as follows:



HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
35
30
40
35
35
92
LEFT
35
35
40
45
39
88

Applying the puretone threshold average and speech discrimination results of the audiological examination to Table VI, yielded a value of level I for the right ear and level II for the left ear.  Applying those values to Table VII, the designations yield a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board notes that the Veteran's VA treatment records contain an audiometry dated April 2016.  While this test confirms the Veteran has bilateral hearing loss disability, it is unclear whether the appropriate speech discrimination test (Maryland CNC) was used as is required in examinations for VA ratings purposes.  Therefore, it is inadequate for rating purposes.

During the October 2015 VA examination, the Veteran described the impact of his hearing loss on his work and in his daily life stating that he has to ask customers to repeat themselves when there is background noise.  He has to do that same at home or in social settings, which caused him anxiety.  Although the Veteran asserts that his hearing loss is more severe than currently rated, his statements alone cannot establish that a disability rating higher than noncompensable is warranted as ratings for hearing loss are based on the mechanical application of results of regulation-mandated audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Accordingly, the preponderance of the evidence is against the claim seeking a higher rating for bilateral hearing loss disability.  Although the evidence of record shows that the Veteran clearly has a hearing loss disability as defined by VA, the evidence does not support entitlement to a higher evaluation for bilateral hearing disability impairment at any point during the appeal.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved and an initial compensable rating is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Extraschedular Consideration

In a July 2014 statement from the Veteran's representative, the Veteran asserts that special monthly compensation should be granted for his hearing loss disability as he has to pay close attention to what people are saying or ask them to repeat themselves due to the living in a loud and busy world, which is unlike the acoustically sound environment provided for the hearing examinations.  He also states that his tinnitus compounds his hearing problems.  The Board interprets this claim as a claim for extraschedular consideration based on the Veteran's assertion.  

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board recognizes and has considered the Veteran's complaints of difficulty with hearing and understanding people with background noise present.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional patterns of hearing loss, as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such inability to understand certain words in conversation.  The functional limitations imposed by the Veteran's hearing loss are specifically contemplated by the criteria discussed above; including the effect of the Veteran's hearing loss on his occupation and daily life.  Doucette v. Shulkin, 28 Vet. App. 366 (2017); Rossy v. Shulkin, No. 16-0720, 2017 U.S. App. Vet. Claims LEXIS 1794 (Dec. 13, 2017).  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability and symptomatology, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under in this case.  Yancy v. McDonald, 27 Vet. App. 484, 490 (2016); Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial compensable disability rating for the service-connected hearing loss disability is denied.



____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


